Citation Nr: 1214630	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  11-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for right eye blindness.

5.  Entitlement to service connection for basal cell carcinoma, right cheek, including secondary to inservice exposure to herbicides.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Travel Board hearing was scheduled at the Veteran's request in January 2012.  The Veteran, without any showing of good cause, failed to appear for this hearing.  Accordingly, the Board considers the Veteran's request for a hearing withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for left hip, left shoulder, and back disabilities, as well as right eye blindness and basal cell carcinoma, right cheek.  He contends that he has had these conditions since his discharge from military service.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

On his February 2009 claim form, the Veteran reported that he was receiving disability payments from the Social Security Administration (SSA) and last worked in February 1999.  Where there has been a determination that a Veteran is entitled to SSA disability benefits, the records concerning that decision are needed by VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, an attempt must be made by the RO, with the assistance of the Veteran, to obtain these records.

A review of the Veteran's claims file revealed essentially no post service treatment records relating to any of the conditions claimed on appeal until 2007, over 40 years after the Veteran's discharge from the service.  Under these circumstances, the RO should provide the Veteran with a final opportunity to identify any post service medical treatment he has received for any of the conditions claimed on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request all materials from SSA, to include any medical records, relating to the Veteran's award of disability benefits beginning around 1999.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for left hip disability, left shoulder disability, back disability, right eye blindness, and basal cell carcinoma, right cheek, since his discharge from the service.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, obtain any updated treatment records relating to the Veteran from VA medical centers in Houston and Lufkin, Texas, since December 2009.   

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



